Dismissed and Opinion filed March 6, 2003








Dismissed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01264-CV
____________
 
ARTHUR JOHNSON, Appellant
 
V.
 
CITY OF HOUSTON, ET AL., Appellees
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 01-52637
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment or order signed November
26, 2001.  The clerk=s record was due December 20, 2002,
but has not been filed.  The Harris
County District Clerk=s office notified this Court that appellant had not made
arrangements for payment of the record.  See
Tex. R. App. P. 35.3(a)(2).  Accordingly,
this Court notified appellant that unless he provided proof of payment for the
record, his appeal would be dismissed for want of prosecution.  See Tex.
R. App. P.37.3(b).  




On December 20, 2002, appellant filed a motion for extension
of time to file the record in which he stated that he had filed an affidavit of
inability to pay costs on appeal, and that the district clerk and court
reporter had filed no contest to the affidavit. 
On January 22, 2003, Darla Turner, the Supervisor for the Civil Post
Judgment section of the Harris County District Clerk=s Office, filed an affidavit with
this Court stating that there is no affidavit of indigency
filed for this appeal.  Accordingly, on
January 30, 2003, the Court issued an order  informing appellant that unless he
provided proof of payment for the clerk=s record by February 14, 2003, the
appeal would be dismissed for want of prosecution.  See Tex.
R. App. P.37.3(b).
Appellant filed a motion requesting the Court set aside its
order requiring him to pay for the record and provide proof of payment to this
Court and requesting an extension of time to check the district court
file.  The motion is denied.
Appellant has not provided proof of payment for the record in
accordance with this Court=s order of January 30, 2003. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P.37.3(b).

 
PER CURIAM
 
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.